                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

IN THE MATTER OF:

EMIL M. TOMASOVICH,                                                       Chapter 7
                                                                          Case No. 18-55990-TJT
        Debtor.                                                           Hon. Thomas J. Tucker
                                                /

                   VERIFIED STATEMENT OF DISINTERESTEDNESS

        I, STUART A. GOLD, declare:

        1.       I am the duly qualified and acting Trustee appointed on November 28, 2018.

        2.       I am a shareholder and President of Gold, Lange & Majoros, P.C.

        3.       Gold, Lange & Majoros, P.C. does not hold any interest adverse to the
                 above-entitled estate and is a disinterested person as defined in 11 U.S.C. '
                 101(14).

        4.       Gold, Lange & Majoros, P.C. does not have any connections with the debtor,
                 creditors, or any other person having an interest, including their respective
                 attorneys and accountants, the United States Trustee or any person employed
                 in the Office of the United States Trustee.

        5.       Upon filing this statement, Gold, Lange & Majoros, P.C. will be acting as the
                 Court appointed attorney for Trustee in this matter.

                                                     GOLD, LANGE & MAJOROS, P.C.


Dated: January 15, 2019                               /s/ Stuart A. Gold
                                                     STUART A. GOLD
                                                     24901 Northwestern Hwy., Suite 444
                                                     Southfield, Michigan 48075
                                                     (248) 350-8220
                                                     stuart.gold@7trustee.net
                                                     (P27766)
H:\SAG TRUSTEE CASES\Tomasovich, Emil\SOD (SAG).pko.docx




    18-55990-tjt       Doc 15       Filed 01/15/19         Entered 01/15/19 13:19:44   Page 1 of 1
